Citation Nr: 0611439	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
condition, to include as secondary to service-connected spine 
disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on various periods of inactive duty for 
training and active duty for training between October 1987 
and November 1991, with a period of active duty in the United 
States Marine Corps from January 1988 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the veteran's claim of 
entitlement to service connection for a bilateral shoulder 
condition.  

This case was previously before the Board in March 2005.  At 
that time, the case was remanded to the VA Appeals management 
Center (AMC) for additional evidentiary development.  After 
this development was completed, the AMC issued a supplemental 
statement of the case (SSOC) in February 2006 which continued 
to deny the claim.  The veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

Issues not on appeal

Another issue which was on appeal and was remanded by the 
Board in March 2005, entitlement to service connection for a 
thoracic and cervical spine condition, was granted by the RO 
in a February 2006 rating decision.  Since the claim was 
granted, the appeal as to that issue has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

In the above-mentioned June 2002 rating decision, the RO 
denied an increased disability rating for the veteran's 
service-connected low back disability.  The veteran filed a 
notice of disagreement (NOD) in September 2002.  However, on 
his September 2003 substantive appeal (VA Form 9), the 
veteran indicated that he no longer wished to appeal the 
issue of entitlement to an increased rating.  The issue is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a NOD initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

It appears that the veteran may also be claiming entitlement 
to service connection for conditions of the left hip, left 
leg and left arm.  These issues have not been adjudicated by 
the RO, and they are referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not adjudicated by 
the RO].  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service and his currently diagnosed bilateral shoulder 
bursitis.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected spine disabilities and his currently 
diagnosed bilateral shoulder bursitis.


CONCLUSIONS OF LAW

1.  Bilateral shoulder bursitis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Bilateral shoulder bursitis is not proximately due to nor 
is it the result of the veteran's service-connected spine 
disabilities.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the September 2003 
SOC.  Specifically, the September 2003 SOC detailed the 
evidentiary requirements for service connection on both a 
direct and secondary basis.  The Board additionally observes 
that its March 2005 remand served to further inform the 
veteran as to what was required to establish service 
connection.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated April 30, 2001 and April 19, 2005, whereby the veteran 
was advised of the provisions relating to the VCAA.  

Specifically, the veteran was advised in the April 2005 VCAA 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records from SSA and VA 
outpatient facilities.  The April 2001 VCAA letter informed 
the veteran that records from the VA Medical Center (VAMC) in 
Kansas City had been obtained.  The April 2005 VCAA letter 
also informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency.  With respect to private treatment records, both 
letters included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and asked in the letters that 
the veteran complete this release so that VA could obtain 
these records on his behalf.  The April 2005 letter further 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis in 
original].  The veteran was also advised in a subsequent July 
2005 letter from the AMC that a VA examination was being 
scheduled in order to make a decision on his claim [it was 
conducted in July 2005].  

Finally, the Board notes that the April 2005 VCAA letter 
specifically requested of the veteran: "Please provide us 
with any evidence or information you may have pertaining to 
your appeal."  This request complies with the requirements 
of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in June 2002.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, the veteran was provided with VCAA notice 
through the April 2005 VCAA letter and his claim was 
readjudicated in the February 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral 
shoulder disability.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on element (3), connection between the veteran's service 
and/or his service-connected spine disabilities and the 
claimed disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA and private treatment of the veteran, which 
will be discussed below.  Additionally, the veteran was 
provided with VA examinations in July 2001 and January 2006, 
the results of which will be discussed below.  The reports of 
the medical examination reflect that the examiner recorded 
the veteran's past medical history, noted his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  The VA examiner 
offered an additional nexus opinion in July 2005.

The veteran's representative asserted in a March 2006 
statement that the veteran's January 2006 VA examination was 
inadequate because it was conducted by the same examiner who 
conducted the veteran's July 2001 VA examination and offered 
a nexus opinion in July 2005.  The representative reasons 
that since the Board asked for another nexus opinion in its 
March 2005 remand, the examination should have been conducted 
by someone other than the July 2001 VA examiner, who merely 
reviewed his prior opinions and was therefore "biased."  

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
examination shows that the examiner documented the veteran's 
history and complaints and answered all of the questions 
posed by the Board in its March 2005 remand instructions.  
Moreover, the Board did not request in its remand that an 
examiner other than the July 2001 VA examiner provide the 
requested nexus opinion.  The requested examination was for 
purposes of clarification, not because the VA examiner's July 
2001 opinion was inadequate.  

The Board, then and now, discerns no bias on the part of the 
examiner.  Indeed, the veteran has identified nothing in the 
record which would lead the Board to even suspect that the 
examiner was biased.  The mere fact that the examiner's 
considered medical opinions are not supportive of the 
veteran's claim is hardly a basis for concluding that the 
examiner was somehow biased against the veteran.      

It is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In short, the veteran is not qualified or 
competent to evaluate the sufficiency of his own physical 
examination, including whether another examiner was required 
to render a proper nexus opinion.  

The Board finds, therefore, that the July 2005 nexus opinion 
and report of the January 2006 examination is adequate for 
determining service connection, and that remand of this issue 
to obtain an additional examination is not appropriate.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
veteran declined the option of a personal hearing on his 
September 2003 substantive appeal (VA Form 9).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations
Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The veteran seeks entitlement to service connection for a 
bilateral shoulder condition.  In essence, he contends that 
his bilateral shoulder condition was the result of the same 
November 1990 automobile accident in service that caused his 
current service-connected spine disabilities.  The veteran 
additionally and alternatively contends that his shoulder 
disability is secondary to his service-connected spine 
disabilities.  The Board will address these contentions 
separately.

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), there is medical 
evidence of subacromial bursitis of the bilateral shoulders.  
Hickson element (1), current disability, has therefore been 
met.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that bursitis of the shoulders existed in 
service.  The veteran's service medical records are silent as 
to the presence of any shoulder disability.  

In a report of medical history which was completed in 
connection with his June 1988 separation examination, the 
veteran did note "bursitis" incurred in 1988, but he did 
not specify its location.  Moreover, the veteran specifically 
checked the box for "no" when asked if he had a painful or 
"trick" shoulder or elbow.  Therefore, the Board can 
reasonably infer than any bursitis which the veteran believed 
existed in 1988 did not involve the veteran's shoulders.

With respect to in-service injury, the veteran contends that 
he injured his bilateral shoulders in an automobile accident 
on November 10, 1990, which was verified by the United States 
Marine Corps Reserve to be during one of the veteran's 
monthly drill weekends.  See the April 2004 statement from 
the veteran's representative.  
For reasons stated immediately below the Board does not find 
that his shoulders were injured in that accident.

The Board wishes to make it clear that it does not dispute 
that the veteran was involved in an automobile accident while 
in Reserve status.  Indeed, service connection has been 
granted for spinal disabilities related to this accident.  
However, the medical evidence does not support the veteran's 
contention that he sustained an injury to the shoulders in 
that accident.     

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

Boiled down to its essence, all references to a bilateral 
shoulder injury emanate from the veteran himself.  However, 
and significantly, there is no mention of a bilateral 
shoulder problem by the veteran until he filed his initial 
claim of entitlement to service connection for a bilateral 
shoulder condition in July 2000, almost ten years after he 
left military service.  The Board finds it to be particularly 
significant that the veteran did not mention the purported 
shoulder injury in service when he filed his original claim 
for VA benefits in December 1992 for a low back disability 
related to the in-service automobile accident.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].    

The lack of any evidence of shoulder pain or shoulder 
symptoms for a decade after service is itself evidence which 
tends to show that no injury to the shoulders was sustained 
in service or that an injury to the shoulders, if any, did 
not result in any disability.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact].

The Board believes that the most accurate reports were 
related by the veteran when he was treated immediately 
following the accident and in the subsequent months and 
reported no shoulder problems.  A record from North Kansas 
City Hospital dated in November 1990 indicates that the 
veteran complained of neck pain following the accident 
[service connection has been granted for a cervical spine 
disability]; however, no complaints as to shoulder problems 
were made by the veteran at that time.  To the extent that 
the veteran's current contentions are in conflict with the 
medical history taken in November 1990, the Board finds that 
the statements made by the veteran in November 1990 to be 
more probative than statements made years later in the 
context of a claim for monetary benefits from the government.  
Not only may the veteran's memory be dimmed with time, but 
self-interest may also play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

There Board notes that there is one notation in Gashland 
Clinic records dated in April 1991, five months after the 
automobile accident, where range of motion testing of the 
veteran's shoulder revealed a decrease in abduction and 
subjective complaints of pain.  However, there is no 
indication that these complaints were a result of the 
veteran's in-service automobile accident.  Indeed, these 
records indicate the veteran had poor posture, with rounded 
shoulders secondary to overdeveloped pectoralis major.  In 
any event, the veteran made no reference to shoulder pain 
again until nine years later in June 2000.  

In short, the record as a whole clearly demonstrates that 
there was no suspicion on the part of health care providers 
that there was any shoulder injury in 1990.  Moreover, the 
veteran never mentioned an injury in service until he brought 
up the subject in connection with his claim for VA benefits 
approximately ten years after his separation from service.  
The Board finds his recent statements concerning such an 
injury to be lacking probative value.

The veteran has also argued that pain medication and physical 
therapy taken for his service-connected low back disability 
could have masked any shoulder symptomatology from the time 
of the November 1990 automobile accident until the veteran's 
first diagnosis of bursitis in 2001.  However, the VA 
examiner found this was not a viable theory based on his 
medical history.  The examiner noted in July 2005: "the 
patient was indeed on various medications . . . but none of 
these are terribly potent analgesics.  As a matter of fact, 
they could not even control the pain in the lower back so I 
doubt very seriously that the medications masked [other] 
problems."

Accordingly, Hickson element (2) has not been met, and the 
claim fails on that basis alone.

With respect to Hickson element (3), the VA examiner stated 
in January 2006 that "it is not as likely as not that the 
current shoulder condition is related to the accident of 
1990."  

In September 2002, P.S.H., Chief of Rehabilitation at the 
VAMC in Kansas City indicated that the etiology of the 
veteran's shoulder complaints was "not easily defined".  
She noted that "certainly, lesser trauma to the thoracic 
spine and shoulder incurred in the mentioned motor vehicle 
accident may be exacerbated over time, especially in 
compensation for the [veteran's] low back and hip pain," and 
that it was "not inconceivable" that the condition of the 
patient's left shoulder girdle is related to the accident in 
question.  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).   
The September 2002 comments are speculative at best.  
The Board thus places little weight of probative value on 
that statement.

The veteran has argued in his September 2003 substantive 
appeal (VA Form 9) that P.S.H.'s opinion should be given more 
weight, as she is his treating physician.  However, the Court 
has expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471- 73 (1993).

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between the 
service and current shoulder problems, their opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1).  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) (2005), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of a diagnosed bilateral shoulder 
disability until over ten years after service.  Supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.  
  
In short, the preponderance of the competent and probative 
evidence of record indicates there is no nexus between the 
veteran's current shoulder problems and his military service, 
to include the November 1990 motor vehicle accident.  
Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.

Secondary service connection 

The veteran has contended more strongly that his shoulder 
problems are due to his service-connected spine problems.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

With respect to Wallin element (1), current disability, as 
discussed above the veteran has been diagnosed with bilateral 
shoulder bursitis.  Wallin element (1) is accordingly 
satisfied for the claim.  

With respect to Wallin element (2), service-connected 
disability, the veteran is service-connected for myofascial 
cutaneous low back strain, degenerative changes of the 
thoracic spine and cervical spine strain.  Wallin element (2) 
is accordingly satisfied.

With respect to critical Wallin element (3), nexus, there is 
no evidence of nexus between currently diagnosed bilateral 
shoulder bursitis and the veteran's service-connected 
disabilities.  Rather, there is competent medical evidence to 
the contrary.  The July 2001 VA examiner specifically found 
that there "is no relationship between this veteran's lower 
back injury which occurred while he was on active duty and 
the complaints he is presently having with his . . . 
shoulders."  The Board, noting that this opinion was 
"somewhat vague", remanded this issue in March 2005 for 
clarification.  In July 2005, the same examiner reviewed the 
evidence of record and found "I think that to try to tie in 
problems with the shoulders with the spine is stretching it 
just a bit.  I see no reference anywhere from 1990 until 
about 2000 when the [veteran] had any problems with his 
shoulders.  I think that is probably a totally unrelated 
problem."  Thus, there is now of record a specific medical 
opinion.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself and his representative 
contend that a medical relationship exists between the 
service-connected disabilities and a bilateral shoulder 
disability, their opinions are entitled to no weight of 
probative value.  Any such statements offered in support of 
the veteran's claim does not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu, 
supra.  The veteran has had ample opportunity to submit 
medical evidence in support of his claim.,  He has not done 
so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed bilateral shoulder disability is not related to his 
service-connected disabilities.  Accordingly, Wallin element 
(3), medical nexus, has not been satisfied, and the claim 
fails on that basis.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral 
shoulder condition on both a direct and secondary basis.  
Therefore, contrary to the assertions of the veteran and his 
representative, the benefit of the doubt rule is not for 
application, as the evidence is not in relative equipoise.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a bilateral shoulder 
condition is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


